Exhibit AGREEMENT AND PLAN OF MERGER THE EPHRATA NATIONAL BANK with and into EPHRATA INTERIM NATIONAL BANK under the charter of THE EPHRATA INTERIM NATIONAL BANK under the title of THE EPHRATA NATIONAL BANK THIS PLAN OF MERGER made between THE EPHRATA NATIONAL BANK (hereinafter referred to as "Bank"), a banking association organized under the laws of the United States, being located at 31 East Main Street, Ephrata, County of Lancaster, in the Commonwealth of Pennsylvania and THE EPHRATA INTERIM NATIONAL BANK (In Organization) (hereinafter referred to as "Interim Bank"), a banking association organized under the laws of the United States, also being located at 31 East Main Street, Ephrata, County of Lancaster, in the Commonwealth of Pennsylvania, (collectively referred to as the “Parties”). WHEREAS, Bank, Interim Bank, and ENB Financial Corp (the “Holding Company”) (collectively referred to as the “Participants”), a Pennsylvania business corporation of which Interim Bank is a wholly-owned subsidiary, have entered into a Plan of Reorganization of even date herewith (the “Plan of Reorganization”) providing for, among other things, the execution of the Agreement and Plan of Merger (the “Agreement”) and for the merger (the “Merger”) of Bank and Interim Bank in accordance with the terms and conditions hereinafter set forth; NOW, THEREFORE, the Parties, each acting pursuant to a resolution of its board of directors, adopted by a majority vote of its directors, pursuant to the authority given by and in accordance with the provisions of the Act of November 7, 1918, as amended (12 U.S.C. Section 215a) (the "Bank Merger Act"), and intending to be legally bound hereby, agree to effect the Merger in accordance with the terms and conditions hereinafter set forth: Section 1. The Bank shall be merged with and into the Interim Bank under the charter of the Interim Bank and with the charter number of the Bank as of the effective time of the Merger (“Effective Time”). Section 2. The Receiving Association (hereinafter referred to as the "Association") shall be the Interim Bank and shall be known as "The Ephrata National Bank" upon completion of this transaction. Section 3. The business of the Association shall be that of a national banking association.
